Filed 6/15/16 P. v. Soltero CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B268374

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. PA083022)
         v.

JOEL SOLTERO,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Los Angeles County, Hayden
Zacky, Judge. Affirmed.
         Theresa Osterman Stevenson, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
       Defendant Joel Soltero’s appointed attorney filed an opening brief pursuant to
People v. Wende (1979) 25 Cal. 3d 436 (Wende) that raises no issues and asks us to
independently review the record. We invited defendant to submit a supplemental brief
and he has, presenting multiple contentions of error that in his view warrant reversal. In
the paragraphs that follow, we summarize the facts and explain why defendant’s
contentions are not cognizable on appeal.
       The District Attorney charged defendant with one count of possession of child
pornography after a prior conviction for such possession in violation of Penal Code
section 311.11, subdivision (b).1 The information further alleged (a) defendant was out
on bail or his own recognizance in case number PA080876 when he committed the
current offense, and (b) defendant had suffered a prior serious or violent felony within the
meaning of the Three Strikes Law (§§ 667, subds. (b)-(i), 1170.12).
       Defendant entered a no contest plea to the child pornography charge in this case
and admitted that he had suffered a prior strike conviction. He also pled no contest in
case number PA080876 to one count of committing a lewd act on child in violation of
section 288, subdivision (a), and one count of falling to update his sexual offender
registration annually in violation of section 290.12, subdivision (a). Pursuant to a plea
agreement, the court sentenced defendant to a total term of 10 years. The court
designated case number PA080876 as the principal case, and imposed a sentence of seven
years, four months for the convictions in that case. In this case, PA083022, the trial court
imposed one-third the mid-term, doubled pursuant the Three Strikes Law, for a total term
of two years, eight months, to be served consecutively to the sentence in case number
PA080876. The court imposed the requisite fines, fees, and assessments, and gave
defendant a total of 241 days of sentencing credit (210 days of actual custody and 31 days
of conduct credit).




1
       Statutory references that follow are to the Penal Code.

                                             2
       Defendant filed a notice of appeal in propria persona, and requested a certificate of
probable cause. The trial court denied the request on February 16, 2016. On February
26, 2016, this court ordered defendant’s appeal limited to non-certificate issues.
       Defendant’s supplemental brief contends (1) officers violated his Fourth
Amendment rights when they arrested him inside his home without a warrant, (2) there
was no probable cause for the committing a lewd act on a child charge because the victim
of the lewd act was unable to identify the area where she was touched at the preliminary
hearing, and (3) there was no probable cause for the failure to register as a sex offender
charge because the detective admitted at the preliminary hearing that defendant had
initiated contact for registration. Defendant also argues his attorney was constitutionally
ineffective in (1) failing to obtain a copy of a previously conducted psychological
evaluation of defendant showing he had begun the process of obtaining a certificate of
rehabilitation, (2) failing to challenge the conduct of the FBI agents when searching
defendant’s house, and (3) generally failing to prepare for trial.
       Because defendant is appealing after entry of a no contest plea without a
certificate of probable cause, his appeal is limited to claims of error in the sentence or
other matters occurring after the plea that do not affect the validity of the plea. (§ 1237.5;
Cal. Rule of Court 8.304(b).)2 None of the claims defendant asserts in his supplemental
brief concern his sentence or issues arising after sentencing. Accordingly, we do not
reach those contentions.
       We have independently examined the record and we are satisfied defendant’s
attorney on appeal has complied with the responsibilities of counsel and no arguable
issue exists. (People v. Wende, supra, 25 Cal.3d at p. 441; see also Smith v. Robbins
(2000) 528 U.S. 259, 278-282; People v. Kelly (2006) 40 Cal. 4th 106, 122-124.)




2
       A defendant may also appeal the denial of a motion to suppress evidence under
section 1538.5 without obtaining a certificate of probable cause. There is nothing in the
record on appeal to indicate that defense counsel filed any such motion.

                                              3
                                     DISPOSITION
      The judgment is affirmed.


               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                       BAKER, J.


We concur:



      TURNER, P.J.



      RAPHAEL, J.





        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                            4